DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2011/0169265) in view of Jiyong Cai (Journal: “Experimental study of water wetting in oil–water two phase flow—Horizontal flow of model oil”).
Regarding Claim 1, Chen discloses an apparatus for capturing energy of a working mass [2] (Abstract), the apparatus comprising: 
a supporting structure [90] (FIG. 6); 
only a single hermetically sealed vessel [1 is a “single” “hermetically vessel” since 1 keeps 2 inside] having an elongate shape housing [1 is shown as “elongate shape housing”] the working mass [2], wherein the working mass [2] moves within the hermetically sealed vessel [2 moves between 10 & 20] (FIG. 6 & ¶ [0031]); and 
an electric generator [30] driven by fluid flow [from 2] housed within the hermetically sealed vessel [1] and having an inlet [411] and an outlet [421], the electric generator [30] driven by fluid flow [2] configured to produce electric power [by 30] (FIG. 6 & ¶ [0031]).

Chen is silent to:
a working mass including two or more immiscible liquids having different densities,
the working mass comprising at least two immiscible liquids having different densities, the at least two immiscible liquids comprising a predetermined proportion of oil and water; 
wherein the water having a greater density than the oil tends to settle in a lower portion of the hermetically sealed vessel than the oil, which tends to keep the water in the lower portion as the working mass moves; and 
as the predetermined portion of oil and water passes into the inlet and out of the outlet in response to a movement of the hermetically sealed vessel.
Jiyong Cai teaches:
a working mass including two or more immiscible liquids having different densities (Abstract; oil & water “have different densities”), and 
the working mass comprising at least two immiscible liquids having different densities, the at least two immiscible liquids comprising a predetermined proportion of oil and water (Abstract; “oil–water”);
One of ordinary skilled in the art would recognize that incorporating Jiyong Cai’s “immiscible liquids” as Chen’s working mass would also discloses – 
wherein the water having a greater density than the oil tends to settle in a lower portion of the hermetically sealed vessel than the oil, which tends to keep the water in the lower portion as the working mass moves (Jiyong Cai:oil–water & Chen:Vessel); and
as the predetermined portion of oil and water passes into the inlet and out of the outlet in response to a movement of the hermetically sealed vessel (Jiyong Cai:oil–water & Chen:Vessel).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Jiyong Cai’s “immiscible liquids” as Chen’s “working mass”. One would be motivated to do to so for smoothing flow patterns, stratifying flow with water globules, stratifying flow with mixing layer, semi-dispersing flow and dispersing flow of the working mass (Refer to Jiyong Cai’s Abstract)
Regarding Claim 2, Chen in view of Jiyong Cai disclose the apparatus of Claim 1.
Jiyong Cai further discloses wherein the working mass consists of the predetermined proportion of oil and water (Abstract; water-oil).
One would be motivated to incorporate Jiyong Cai’s “predetermined proportion of oil and water” into Chen’s fluid for smoothing flow patterns of the working mass.
Regarding Claim 3, Chen in view of Jiyong Cai disclose the apparatus of Claim 1.
Chen further discloses “an air void” [the area where fluid 2 is not occupied] (FIG. 6). 
Jiyong Cai further discloses wherein the working mass consists of the predetermined proportion of oil and water and also an air void (Abstract; water-oil).
One would be motivated to incorporate Jiyong Cai’s “predetermined proportion of oil and water” into Chen’s fluid for smoothing flow patterns of the working mass.
Regarding Claim 7, Chen in view of Jiyong Cai disclose the apparatus of Claim 1.
Chen discloses further comprising a planar wind-resisting surface attached to the hermetically sealed vessel (FIG. 6; 1 is a “planar wind-resisting surface” on each side of 1).
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2011/0169265) in view of Jiyong Cai (Journal: Experimental study of water wetting in oil–water two phase flow—Horizontal flow of model oil) according to claim 1 and in further view of Glynn (US 2010/0170497).
Regarding Claim 4, Chen in view of Jiyong Cai disclose the apparatus of Claim 1.
Chen nor Jiyong Cai wherein the supporting structure is a vertical support extending vertically upwards from a supporting surface.
Glynn teaches the supporting structure is a vertical support [17] extending vertically upwards from a supporting surface (FIG. 1 & ¶ [0036]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Glynn’s “vertical support” into the modified system of Chen with Jiyong Cai..
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2011/0169265) in view of Jiyong Cai (Article: Experimental study of water wetting in oil–water two phase flow—Horizontal flow of model oil) according to Claim 1 and in further view of Ling (US 2011/0198856).
Regarding Claim 8, Chen in view of Jiyong Cai disclose the apparatus of Claim 1.
Chen discloses the wherein the hermetically sealed vessel [1] (FIG. 6).
Chen nor Jiyong Cai disclose the wherein the hermetically sealed vessel is attached to a moving vehicle.
Ling discloses “an apparatus for electric power generation using vehicle generated wind” (Abstract).
One of ordinary skilled in the art would recognize that Chen’s system can be incorporated as the Ling’s “apparatus for electric power generation using vehicle generated wind.”
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Ling’s teachings into the modified system of Chen in view of Jiyong Cai. One would be motivated to do so to create power by oscillating the system when the car is moving or when stopping or the winds hitting the system when also stopped,
Regarding Claim 9, Chen in view of Jiyong Cai disclose the apparatus of Claim 1.
Chen discloses the supporting structure [90] (FIG. 6).
Chen nor Jiyong Cai discloses wherein the supporting structure is attached to a moving vehicle.
Ling discloses “an apparatus for electric power generation using vehicle generated wind” (Abstract).
One of ordinary skilled in the art would recognize that Chen’s system can be incorporated as the Ling’s “apparatus for electric power generation using vehicle generated wind.”
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Ling’s teachings into the modified system of Chen in view of Jiyong Cai. One would be motivated to do so to create power by oscillating the system when the car is moving or when stopping or the winds hitting the system when also stopped,
Allowable Subject Matter
Claims 5-6 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/J.O./Examiner, Art Unit 2832        


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832